I am unable to agree to an affirmance of the judgment in this cause in so far as the opinion holds the interest of Mrs. Gravis in the cattle claim was conveyed to Mrs. Martha A. Rabb by the deed signed and acknowledged by Elizabeth J. Gravis and C. K. Gravis. I agree, if the instrument conveyed only separate personal property of Mrs. Gravis, the deed would be sufficient to do so, but, in my opinion, that is not the character of the deed before the court.
The deed purports to convey the entire interest of Mrs. Gravis in the real and personal property belonging to the estate of John Rabb, deceased, and the recited consideration is a lump sum. Unless the wife's name appears in the body of the deed it is not effective as a conveyance of her separate real property. Stone v. Sledge, 87 Tex. 49, 26 S.W. 1068; 47 Am. St. Rep. 65; *Page 891 
Magee v. Young, 145 Tex. 485, 491, 198 S.W.2d 883 (on motion for rehearing, page 886).
The conveyance of the interest in the cattle claim must stand or fall on the sufficiency of this deed as a conveyance thereof, and to be effective for such purpose the deed must be severable. I confess I am unable to eliminate this question from the opinion. That the deed is not severable appears to me well established. 10 Tex.Jur., p. 324, Sec. 186; 12 Amr.Jur., pp. 870 to 872; 13 C.J., § 525, page 561; 17 C.J.S., Contracts § 331. If the deed is not severable, then because it was not executed in conformity with the law regulating a conveyance of the wife's separate real property, no estate was conveyed by it. Thompson v. Crim,132 Tex. 586, 126 S.W.2d 18.